Exhibit 10

[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

AMENDED AND RESTATED INTERNATIONAL DISTRIBUTION AGREEMENT

This Amended and Restated International Distribution Agreement (“Agreement”),
dated as of May 2, 2008, is made by and between



(1)   ThermoGenesis Corp., a corporation having a place of business at 2711
Citrus Road, Rancho Cordova, CA 95742, USA (“TGC”); and



(2)   GE Healthcare Bio-Sciences AB, a GE Healthcare company headquartered at
Björkgatan 30, SE-751 84 Uppsala, Sweden (“GEHC”).

RECITALS

Whereas, effective as of October 13, 2005, TGC and GEHC entered into an
International Distribution Agreement (the “Original Agreement”), pursuant to
which TGC granted GEHC certain rights to distribute and service the Auto Xpress™
System which automates the volume reduction process for cord blood (the “AXP
Platform”) and consists of a battery-operated device, a processing set that has
integrated sampling segments, and GMP-compliant software (XpressTRAK™), and a
computer-controlled, robotic liquid nitrogen cryopreservation and storage system
that enables the freezing and managing of approximately 3,600 blood component
samples (the “BioArchive System”); and

Whereas, the parties now wish to amend and restate the Original Agreement in its
entirety as set forth below, effective as of July 1, 2008 (the “Effective Date”)
including the reversion back to TGC of global distribution rights to the
BioArchive System.

Now, therefore, the parties have agreed as follows:



1   DEFINITIONS

As used in this Agreement, the following terms shall have the meaning given
below:



  1.1   “Affiliate” means any company controlling, controlled by or under common
control with the relevant party where control means direct or indirect ownership
of at least 50% of the voting stock or interest in a company or control of the
composition of the board of directors.



  1.2   “Appropriate Regulatory Authorities” means those governmental or
regulatory agencies within the Exclusive Territory, which are responsible for
(i) approving Products before they can be sold commercially and (ii) regulating
the manufacturing, packaging, labelling, marketing, advertising, storage,
records and reports and distribution of Products.



  1.3   “AXP Platform Transfer Territories” means those countries and
territories set forth in Schedule 1, attached hereto.



  1.4   “Confidential information” means any information, knowledge or material
of a confidential or secret nature of or concerning TGC or GEHC or their
respective activities, which shall include, but not be limited to, information,
knowledge or material:



  (a)   of a technical or scientific nature relating to or concerning know-how,
technical data, computer programs and systems, designs, databases, inventions,
manufacturing or engineering techniques and procedures, equipment, materials,
product designs and specifications, test and quality assurance procedures,
research and research projects, and plans for future development;



  (b)   of a business nature such as marketing plans, product plans, business
strategies, costs, profits, formulae, markets, sales, lists of customers and
suppliers, distributors, agents, consultants, information concerning or relating
to any of its employees, training methods and the like; or



  (c)   entrusted to TGC or any of its Affiliates by third parties on a
confidential basis.



  1.5   “Exclusive Territory” means worldwide, excluding the AXP Platform
Transfer Territories.



  1.6   “Field” means the automated volume reduction of blood derived from
umbilical cords and/or placentas.



  1.7   “Products” means the AXP Platform products used within the Field, as
specified in Schedule 2 hereto, including any future products or line extensions
of the Products for use within the Field, which are or will be manufactured by
TGC or its Affiliates during the term of this Agreement. Notwithstanding
anything else contained in this Agreement, pricing for any future products or
line extensions of the Products developed by TGC during the term of this
Agreement will be determined by mutual written agreement of TGC and GEHC, except
as otherwise expressly set forth below.



2   REPRESENTATION



  2.1   Subject to the terms and conditions hereinafter set out, TGC appoints
GEHC as its exclusive distributor in the Exclusive Territory of Products used
within the Field. In the event GEHC exercises its option to provide service for
Products it sells in the Exclusive Territory, as set forth more fully
Section 2.2 below, TGC also appoints GEHC as its authorized service provider for
such Products within the Exclusive Territory and any other countries or
territories the parties mutually agree upon in writing.



  2.2   Within five (5) business days of the Effective Date, GEHC shall have the
right to elect to provide service for the Products in the Exclusive Territory
(the “Service Option”). In the event GEHC so elects to provide service for the
Products, such service shall be provided in accordance with the terms and
conditions set forth herein. In the event GEHC does not elect to provide service
for Products in the Exclusive Territory, then GEHC shall have no rights or
obligations to provide service of the Products and such related terms contained
herein shall be of no effect.



  2.3   Except as otherwise provided in this Agreement, GEHC shall:



  (a)   purchase all Products and replacement Product parts from TGC, which
Products and replacement Product parts shall thereafter be resold by GEHC to its
customers;



  (b)   maintain an inventory of the Products and replacement Product parts in
quantities sufficient to adequately service its customers; and



  (c)   not sell or market Products for use (i) outside the Exclusive Territory
or (ii) outside the Field (whether within or outside of the Exclusive
Territory).



  2.4   GEHC shall market and sell the Products under the TGC product names and
trademarks and service marks described on Schedule 3 hereto and may hold itself
out only as TGC’s exclusive distributor of Products for use within the Field
within the Exclusive Territory. For promotional materials produced after the
Effective Date, GEHC shall not use any brand names, trademarks or service marks
other than as may be listed on Schedule 3 in connection with the Products
without also indicating in a clear and conspicuous manner that the Products are
manufactured by TGC. For the avoidance of doubt and by way of example, GEHC
shall not market the Products using any brand names, trademarks or service marks
not listed on Schedule 3 unless such Product also contains the phrase “Auto
Xpress™ by ThermoGenesis”.



  2.5   In the event GEHC exercises the Service Option as provided in
Section 2.2:



  (a)   TGC shall use its best efforts to cause replacement Product parts to be
delivered to GEHC or GEHC’s customers, as directed by GEHC, without excessive
delay. GEHC shall be obliged to purchase all replacement Product parts from TGC.
GEHC should have an option to source replacement Product parts from other third
party suppliers who are not Affiliates of GEHC if negotiated prices are fifty
percent (50%) or more above an alternative firm bid (which price is not met by
TGC) or quality standards do not meet the component or product specification
defined in TGC’s technical files for such replacement Product parts; provided
that in such event TGC will have no further indemnification obligations under
this Agreement with respect to Products which may include replacement parts
acquired from such other suppliers. TGC will supply order lead time for all
system components to facilitate forecasting efforts;



  (b)   GEHC may integrate the Products with GEHC’s service delivery platforms
provided that any such integrated Products comply with (i) TGC’s QSR (Quality
Systems Requisitions) procedures, including engineering change notices, and
(ii) any Product regulatory certifications then-issued by all Appropriate
Regulatory Authorities. Such Product integrations may include integration of
tools for remote service delivery or design modification of future generations
of the Products to improve serviceability;



  (c)   GEHC shall have the exclusive right and obligation to deliver Product
training, qualification, repair and other services in the Exclusive Territory.
For the avoidance of doubt, (i) GEHC shall provide warranty repair service for
all Products and replacement Product parts sold by GEHC; provided that TGC shall
provide, at its cost, any necessary replacement Product parts free and GEHC
shall provide, at its cost, any necessary labor to perform such warranty repair
service, and (ii) GEHC may sell service contracts for Products sold prior to or
during the term of this Agreement, provided that GEHC purchases replacement
Product parts for use in connection with such service contracts pursuant to
Section 2.5(a) above; and



  (d)   TGC shall forward to GEHC inquiries or other issues from customers and
other third parties in the Exclusive Territory which relate to the Products for
handling. GEHC shall promptly respond to such inquiries or other issues and keep
TGC advised with respect thereto.



  2.6   Nothing in this Agreement shall be deemed to preclude TGC, either
directly or indirectly, (i) from making, using, selling or licensing any of the
Products or its technology for use other than within the Field, (ii) making,
using, selling or licensing any of the Products or its technology outside the
Exclusive Territory and (iii) from using any of the Products in the banking of
veterinary cord blood cells (without any requirement to purchase Products from
GEHC). The parties agree that TGC shall neither directly nor indirectly sell or
actively market Products in the Exclusive Territory for use within the Field
during the term of this Agreement.



  2.7   In the event that GEHC intends to sell the Products into a country that
will require modification of such Products by TGC, GEHC shall provide written
notice of the required modifications, along with an estimate of projected sales,
not less than ninety (90) days prior to the initiation of marketing activities
into such country. Provided that the costs of the required modifications are
reasonable in light of the projected revenues to be received by TGC in
connection with such sales, TGC shall work with GEHC in an attempt to modify the
Products to comply with any such requirements within a reasonable time frame.



3   PURCHASE OF PRODUCTS AND MINIMUM PURCHASE OBLIGATIONS



  3.1   GEHC shall place orders with TGC for its requirements of the Products
and TGC shall deliver any such ordered Products to GEHC or GEHC customers, as
directed by GEHC, within fifteen (15) days of receipt of the order for Products.
In the event that TGC cannot deliver the quantity ordered within such lead
times, then TGC shall notify GEHC thereof in writing within three (3) working
days and identify the delivery dates when such quantity will be delivered. TGC
shall use its best efforts to minimize delays in delivering Products.



  3.2   GEHC agrees to purchase from TGC during the twelve (12) month period
ending December 31, 2008 TGC’s current single and multi-chamber processing bag
sets (the “Bagsets”) totaling no less than [*], provided however that:



  (a)   such minimum shall be reduced in accordance with the mechanism set forth
in Schedule 4 of this Agreement if there is any interruption in the supply of
Bagsets by TGC for less than six (6) months at any time during the term of this
Agreement, regardless of cause (including rejection by GEHC of any Bagsets as a
result of the quality of such Bagsets not conforming to the Purchased Material
Quality Requirements set forth in Schedule 6 of this Agreement. The parties
expressly agree that in the event there is such interruption in the supply of
Bagsets, but such interruption lasts less than six (6) months then the Annual
Minimum for the subsequent calendar year shall be calculated by taking the
lesser of:



  (i)   the original minimum for the calendar year during which the interruption
occurred; or



  (ii)   GEHC’s actual sales for the calendar year during which the interruption
occurred, excluding sales by GEHC necessary to build safety stock for CBR.

If the purchase of the Annual Minimum by GEHC cannot be fulfilled by GEHC due to
a lack of supply of Products other than Bagsets, the parties will negotiate in
good faith a modification to the Annual Minimum.



  (b)   in the event there is a material interruption in the supply of Bagsets
or Products by TGC for greater than six (6) months in any consecutive twelve
(12) month period during the term of this Agreement, regardless of the cause
(including rejection by GEHC of any Bagsets or Products as a result of the
quality of such Bagsets or Products not conforming to the Purchased Material
Quality Requirements set forth in Schedule 6 of this Agreement) there shall be
no further Annual Minimums applicable during the term of this Agreement.

It is further agreed between the parties to try to agree on a revision of such
Annual Minimum for 2008 prior to June 30, 2008, provided that if no such
revision is agreed to, the Annual Minimum for 2008 shall remain as provided in
the preceding sentence. The parties agree that any revised Annual Minimum shall
be calculated disregarding build-up of CBR safety stock, and safety stock
purchases shall be excluded for purposes of determining whether Annual Minimums
are met. Such minimum number of units for subsequent years of the Agreement
shall be known as the Annual Minimum.



  3.3   Before October 31 of each year during the term of this Agreement, GEHC
and TGC shall negotiate in good faith and attempt to agree on an adjustment to
the Annual Minimum for the following calendar year. Subject to the provisions of
Section 3.2, and in the event the parties do not for any reason reach agreement
on such adjustment to the Annual Minimum for the following calendar year, the
Annual Minimum for such following calendar year shall automatically be adjusted
to be equal to one hundred and one percent (101%) of the initial Annual Minimum
for the previous calendar year.



  3.4   GEHC shall provide to TGC the initial rolling, twelve (12) month,
quarterly, non-binding forecast of Products to be purchase from and supplied by
TGC by June 30, 2008; provided however that TGC has provided its production
schedule by June 14, 2008. Thereafter, GEHC shall provide its rolling, twelve
(12) month, quarterly, non-binding forecast of Products within thirty (30) days
of the beginning of each calendar quarter.



4   DELIVERY AND TITLE



  4.1   TGC shall deliver the Products and replacement Product parts to GEHC or
GEHC’s customers, as directed by GEHC using the following shipping terms:



  (a)   For shipments that originate within the United States of America,
regardless of the shipment destination, the shipping term shall be EXW (Ex
Works) from either Rancho Cordova, or such other warehouse or manufacturing
facility as may be designated by TGC. All costs, including freight, insurance,
duties, and taxes will be the responsibility of GEHC. Additionally, GEHC will
clear any shipments for export.



  (b)   For shipments that originate outside the United States of America for
shipment destinations within the United States of America, the shipping term
shall be DDP (Delivered Duties Paid) to a named port of importation into the
United States of America. All costs including freight, insurance, duties and
taxes incurred after importation into the United States of America shall be the
responsibility of GEHC.



  (c)   For shipments that originate outside the United States of America for
shipment destinations outside the United States of America, the shipping term
shall be EXW (Ex Works) from a warehouse or manufacturing facility as designated
by TGC. All costs, including freight, insurance, duties, and taxes will be the
responsibility of GEHC. Additionally, GEHC will clear any shipments for export
or import into the country of shipment destination.



  4.2   Risk in and title to the Products and replacement Product parts shall
pass to GEHC on delivery per the shipping terms described in Section 4.1.



  4.3   GEHC shall be responsible for:



  (a)   obtaining all necessary importation and exportation licenses or other
permits for the Products and replacement Product parts;



  (b)   making suitable arrangements for the importation of the Products and
replacement Product parts into countries other than the United States;



  (c)   making suitable shipping arrangements for the Products and replacement
Product parts from the location of delivery by TGC as provided in Section 4.1 to
the customers’ locations; and



  (d)   minimizing the risk of any loss in activity or perishing of the Products
resulting from importation and inland transportation procedures.



  4.4   TGC hereby agrees that GEHC purchase orders identified for New York
Blood Center (“NYBC”) and Cord Blood Registry (“CBR”) shall take priority over
any other purchase orders including, but not limited to, third party purchase
orders. In times of shortage, TGC shall allocate available Products and
replacement Product parts with the following priority:



  (a)   NYBC and CBR (and GEHC shall cause units shipped under purchase orders
identified for NYBC and CBR to be shipped to NYBC and CBR);



  (b)   Pro-rata based on the total number of units associated with all
outstanding purchase orders, excluding NYBC and CBR, across all GEHC orders, TGC
distributors orders and direct account orders. By way of example, if GEHC‘s
outstanding purchase orders constitute 75% of the total outstanding purchase
orders (based upon number of units and excluding NYBC and CBR), then GEHC shall
be allocated 75% of the available Product inventory.



5   FEES, PRICES AND PAYMENT



  5.1   GEHC shall purchase the Products and replacement Product parts from TGC
at the purchase prices forth on Schedule 5 hereto, provided that the purchase
price for the AXP Bagsets (i) sold to NYBC and CBR shall be $[*] each (it being
understood that the $[*] purchase price for CBR shall apply to both single
component and multi-component processing sets) and (ii) sold to any customers,
other than NYBC and CBR, shall be $[*] each. Notwithstanding the foregoing,
effective January 1 of each year during the term of this Agreement, and
commencing January 1, 2009, all purchase prices then in effect, other than the
purchase prices described in (i) of the preceding sentence, shall be increased
by three percent (3%), unless the parties otherwise agree.



  5.2   Payment for all amounts due under this Agreement shall be made in full
in United States dollars (US$) by GEHC to TGC net of any Swedish or other
applicable withholding, sales, use or other taxes and fees. GEHC will be
responsible for paying all VAT and import fees, charges, tariffs and assessments
attributed to amounts payable to TGC. GEHC shall furnish TGC upon request with
duly obtained sales tax exemption certificates to the effect that all sales made
to distributor by TGC are for resale, and such other certificates, permits and
documents as TGC may request for tax purposes.



  5.3   GEHC will make payment to TGC of all amounts due pursuant to Section 5.1
above within forty-five (45) days after delivery and receipt of an invoice.
Invoices should be sent to the Accounts Payable Department at the street address
for GEHC set forth in Section 21.1 below.



  5.4   In the event of a failure to make any payment on the due date agreed
hereunder, interest compounded quarterly shall be paid on the outstanding
balance at the rate of three percent (3%) above three month LIBOR for US dollars
from the day next following the due date up until the day of payment. TGC may
terminate this Agreement with sixty (60) days prior written notice in the event
GEHC fails to make payment in full as set forth in Section 5.3 above of such
past due amount (including interest thereon) following receipt by GEHC of
forty-five (45) day prior written notice from TGC (deliverable after the
forty-five (45) day period described in Section 5.3 has expired), that the
Agreement will be terminated in the event such amount is not received by TGC.



  5.5   GEHC agrees to (i) keep accurate and uniform sales and financial records
regarding its sales of Products, which records shall be preserved during the
term of this Agreement and for a period of two (2) years thereafter and
(ii) submit to TGC, from time to time as TGC may reasonably request, complete
and accurate information concerning the sales and service of the Products and
the other activities of GEHC pursuant to this Agreement. In addition, at any
time during the term of this Agreement, but not more frequent than once every
calendar year, and for a period of one (1) year thereafter, TGC shall have the
right to have GEHC’s sales and financial records examined by an independent
public accountant reasonably acceptable to GEHC for the sole purpose of
resolving a dispute regarding the purchase price paid by GEHC for Bagsets sold
to NYBC and CBR, at the place where GEHC maintains such records and during
GEHC’s usual business hours, in order to verify the information provided by GEHC
pursuant to the preceding sentence.



  5.6   TGC agrees to (i) keep (a) accurate and uniform sales and financial
records regarding its sales of Products and (b) the records and maintain the
systems for all Products as described in Schedule 6 hereof, which records and
systems shall be preserved during the term of this Agreement and which records
shall be preserved for a period of two (2) years thereafter and (ii) submit to
GEHC, from time to time as GEHC may reasonably request, complete and accurate
information concerning the records and systems described in subsection
(b) above. In addition, at any time during the term of this Agreement, but not
more frequent than once every calendar year, and for a period of one (1) year
thereafter, GEHC shall have the right: (i) to have TGC’s sales and financial
records examined by an independent public accountant reasonably acceptable to
TGC for the sole purpose of confirming TGC’s allocation of Products and
replacement Product parts at the place where TGC maintains such records and
during TGC’s usual business hours; and (ii) to have TGC’s records and systems
described in subsection (b) above examined by GEHC or an independent third party
experienced in the quality systems described in Schedule 6 and reasonably
acceptable to TGC at the place where TGC maintains such records and systems and
during TGC’s usual business hours. For the avoidance of doubt, except as
provided in this Section 5.6, the only remedy available to GEHC in the event of
a failure of TGC to observe the Purchase Materials Quality Requirements
contained in Schedule 6 shall be the adjustment to or deletion of the Annual
Minimum as provided in Sections 3.2 and 3.3 above.



  5.7   The parties agree: (i) to utilize their respective commercially
reasonable efforts to work together in good faith through open dialogue to seek
opportunities to increase efficiencies and decrease costs to both GE Healthcare
and TGC; and (ii) in partnership with one another, to undertake a program to
achieve reductions in the cost of Bagsets sets by utilizing cost-effective
design, lower cost components, new technology, productivity improvements, and
automation of the manufacturing process which shall include the sharing by TGC
to GEHC of the underlying cost data for the bag sets to set the baseline for
savings. To assist each other in the joint program described in (ii) above, the
parties agree to meet regularly as set forth in Section 12, Partnership
Meetings, to discuss in good faith the opportunities, methodologies and
feasibility of reducing costs with a goal of achieving annual price reductions
and any such reductions shall be split between the parties on a 50:50 basis
during the term of this Agreement. For the avoidance of doubt, the final
decision of which suppliers to use shall remain with TGC.



6   GEHC STATUS AND TERMS OF RESALE



  6.1   GEHC shall act on its own behalf as an independent reseller of the
Products, as independent contractor and not as an employee, agent, partner,
representative or joint venturer of, or in the name of, TGC. This Agreement
shall not create a relationship of principal and agent or the like and GEHC
shall have no authority to accept any order or conclude any agreement or make
any other representation for or on behalf of TGC.



  6.2   Selling prices for the sale of the Products in the Exclusive Territory
by GEHC shall be established and revised from time to time by GEHC, in its sole
discretion, provided that TGC shall be under no obligation to reduce its prices
as a result of any such revision of such prices by GEHC.



  6.3   GEHC shall purchase the Products and replacement Product parts from TGC
and sell the Products to its customers under its own name and for its own
account and risk, provided that replacement Product parts required to meet
warranty claims shall be obtained from TGC free of charge and forwarded directly
to GEHC’s customer free of charge if required by as provided in Section 2.5(c)
above.



  6.4   GEHC shall be entitled to engage sub-distributors and/or agents at arms
length terms to discharge of its obligations hereunder, provided, that GEHC
shall remain responsible to TGC for any and all acts and omissions of such
sub-distributors and agents.



7   GEHC’S DUTIES



  7.1   GEHC shall use its best efforts to introduce and promote each of the
Products through the use of appropriate methods common to the trade, and shall
maintain a competent and adequate sale force trained in the marketing and sales
of products such as the Products.



  7.2   GEHC shall maintain a training program for sales personnel in connection
with demonstrations, use and sale of the Products, and attend such technical and
sales training programs, trade shows and sales meetings as the parties may from
time to time agree in the annual budget to be agreed upon by GEHC and TGC.



  7.3   GEHC shall maintain adequate records concerning the sale of the Products
as required by Appropriate Regulatory Authorities and as reasonably required by
TGC for its Product tracing needs. TGC shall have access to such records upon
reasonable request.



  7.4   GEHC shall use only advertising literature provided or approved by TGC;
provided, however, that GEHC may translate such literature into the native
language of the markets of the Exclusive Territory. In the event GEHC decides to
translate any such materials, GEHC will provide sample copies to TGC prior to
their use by GEHC, and will be solely responsible for any inaccuracies arising
out of any such translations.



  7.5   GEHC shall fully observe and comply with all applicable laws,
ordinances, rules and regulations including but not limited to those promulgated
by Appropriate Regulatory Authorities with respect to the Products.



  7.6   GEHC shall not make any Product representations which (i) violate any
applicable laws, ordinances, rules or regulations laws or (ii) exceed or are
inconsistent with any of TGC’s Product specifications.



  7.7   GEHC acknowledges that TGC owns all of the trademarks, trade names and
copyrighted materials heretofore or hereafter used by TGC in connection with the
Products, and GEHC will not use any of such trademarks, trade names or
copyrighted material in any manner which may be misleading or tend to create
doubt as to the ownership of TGC of such trademarks, trade names and other
materials. GEHC further acknowledges that TGC possesses a proprietary interest
in the Products, and GEHC shall not infringe or use for its own purpose the
proprietary rights of TGC in and to the Products. GEHC shall not remove or
change trademarks, trade names, signs or other marks on any Product or its
packaging or make any alterations in the construction or design of any Product.



  7.8   GEHC will forward to TGC inquiries or leads from customers and other
third parties outside of the Exclusive Territory which relate to the sale or
service of the Products. Notwithstanding the foregoing, in the event GEHC does
not exercise its Service Option, GEHC will also forward to TGC inquiries or
leads from customers and other third parties within the Exclusive Territory
which relate to the service of Products. The parties expressly agree that the
end location at which the customer will use the Product shall determine the
region in which the sale shall be made.



8   TGC’S DUTIES



  8.1   TGC shall fully observe and comply with all applicable laws, ordinances,
rules, and regulations, including but not limited to those promulgated by
Appropriate Regulatory Authorities with respect to the Products.



  8.2   TGC will provide to GEHC, free of charge, reasonable quantities of
promotional materials and sales literature in the English language. TGC’s web
site and all marketing materials supplied by TGC shall refer customers to GEHC
as the exclusive distributor of the Products for use in the Field within the
Exclusive Territory.



  8.3   TGC will forward to GEHC inquiries or leads from customers and other
third parties within the Exclusive Territory which relate to the sale or service
of the Products. Notwithstanding the foregoing, in the event GEHC does not
exercise its Service Option TGC shall have no obligation to forward to GEHC
inquiries or leads from customers and other third parties within the Exclusive
Territory which relate to the service of Products. The parties expressly agree
that the end location at which the customer will use the Product shall determine
the region in which the sale shall be made.



9   MINIMUM PURCHASE OBLIGATION



  9.1   Commencing with purchases of Products for calendar year 2008, in the
event that GEHC does not purchase Bagsets during any calendar year having an
aggregate quantity of at least ninety percent (90%) of the Annual Minimum
applicable during such calendar year, GEHC shall purchase $[*] Bagsets (which
$[*] Bagsets shall not be sold to NYBC or CBR), which in number represent fifty
percent (50%) of the difference between the applicable Annual Minimum and the
actual purchases. Such “make-up” purchases shall be made by GEHC on or prior to
the last day of each January with respect to purchase shortfalls during the
previous calendar year. TGC shall deliver such Bagsets in accordance with the
provisions of Sections 3.1 and 4.1



  9.2   For the avoidance of doubt, the parties agree that for purposes of
Section 9.1: (i) a purchase is defined as a purchase order submitted by GEHC to
TGC by December 15 of the calendar year for which the determination is being
made of whether the amount of purchases are at least ninety percent (90%) of the
applicable Annual Minimum (or in the case of the “make-up” purchases, submitted
by GEHC to TGC by January 31 of the following calendar year) pursuant to which
GEHC is willing to take delivery from TGC within fifteen (15) days of the date
such purchase order is submitted and (ii) “make-up” purchases made by GEHC
pursuant to Section 9.1, shall not be deemed to constitute purchases for
purposes of meeting Annual Minimum requirements.



10   LIMITED WARRANTY



  10.1   The only warranty made by TGC with respect to the Products and the
replacement Product parts is the printed warranty accompanying the Products and
such replacement Product parts. No other affirmation of fact or promise made by
TGC, whether by words or action shall constitute a warranty. EXCEPT AS PROVIDED
IN THE WRITTEN LIMITED WARRANTY WHICH ACCOMPANIES THE PRODUCTS AND THE
REPLACEMENT PRODUCT PARTS, TGC MAKES NO WARRANTIES TO GEHC OR TO ANY OTHER PARTY
WITH RESPECT TO THE PRODUCTS OR THE REPLACEMENT PRODUCT PARTS SOLD PURSUANT TO
THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



  10.2   IN THE EVENT ANY WARRANTY OR REMEDY OFFERED BY TGC FAILS OF ITS
ESSENTIAL PURPOSE, GEHC’S SOLE AND EXCLUSIVE REMEDY SHALL BE THE LESSER OF
(i) GEHC’S ACTUAL DAMAGES, OR (ii) RETURN OF THE PURCHASE PRICE PAID BY GEHC FOR
THE DEFECTIVE PRODUCT OR REPLACEMENT PRODUCT PART. IN NO EVENT, WHETHER FOR
BREACH OF WARRANTY, NEGLIGENCE OR OTHERWISE, SHALL TGC BE LIABLE TO GEHC OR TO
ANY OTHER PARTY FOR LOSS OF PROFITS, LOSS OF USE, CONSEQUENTIAL, SPECIAL OR
INCIDENTAL DAMAGES, OR PECUNIARY LOSS OF ANY KIND. THE PURCHASE PRICES STATED
HEREIN FOR THE PRODUCTS AND THE REPLACEMENT PRODUCT PARTS ARE BASED UPON AND ARE
IN CONSIDERATION FOR LIMITING TGC’S LIABILITY AS PROVIDED IN THIS SECTION 10 AND
IN SECTION 2.5(A). NOTICE OF ANY CLAIM FOR A NON-CONFORMING SHIPMENT OR BREACH
OF WARRANTY MUST BE GIVEN PROMPTLY TO TGC IN WRITING AFTER RECEIPT OF THE
PRODUCT OR REPLACEMENT PRODUCT PART AND IN NO EVENT LATER THAN THE EARLIER OF
(I) THIRTY (30) DAYS AFTER RECEIPT OF THE PRODUCT OR REPLACEMENT PRODUCT PART BY
GEHC, IF THE CLAIM IS FOR SHORTAGES OR OTHER NON-CONFORMITIES OR A BREACH WHICH
COULD BE DISCOVERED BY VISUAL INSPECTION; (II) TWENTY (20) DAYS AFTER ACTUAL
DISCOVERY OF ANY NON-CONFORMITY OR BREACH; OR (III) THIRTY (30) DAYS AFTER
RECEIPT OF THE PRODUCT OR REPLACEMENT PRODUCT PART BY GEHC’S FINAL CUSTOMER IN
THE CASE OF NON-CONFORMITIES OR A BREACH WHICH COULD NOT BE DISCOVERED BY VISUAL
INSPECTION. FAILURE TO GIVE NOTICE AS REQUIRED BY THIS SECTION SHALL VOID ANY
WARRANTY AND BAR GEHC AND ITS CUSTOMERS FROM ANY REMEDY. IN NO EVENT MAY ANY
ACTION OR PROCEEDING CONCERNING THE PRODUCTS OR REPLACEMENT PRODUCT PARTS BE
FILED BY GEHC MORE THAN ONE (1) YEAR AFTER DELIVERY OF THE PRODUCTS OR
REPLACEMENT PRODUCT PARTS CLAIMED TO BE DEFECTIVE OR UNSUITABLE OR, IN THE CASE
OF OTHER CLAIMS CONCERNING HIS AGREEMENT, MORE THAN ONE (1) YEAR AFTER SUCH
CLAIM AROSE. If GEHC fails to give TGC notice as required by this Section 10.2
within the specified period, GEHC shall thereafter be barred from asserting the
claim for which notice was required.



  10.3   In no event will TGC have any warranty obligation with respect to the
Products or any replacement Products parts if any of the following events occur:



  (a)   the Products or replacement Product parts are subject to abuse, misuse,
negligence accident, or improper or abnormal environment;



  (b)   any installation, fabrication, engineering, testing, service,
maintenance or use is not in accordance with the written specifications of TGC,
applicable laws and regulations or industry standards;



  (c)   any engineering, installation, testing, maintenance or services are
performed negligently, by unqualified or unauthorized personnel or without
competent supervision;



  (d)   the Products or any replacement Product parts are altered or modified
without the prior written approval of TGC; or



  (e)   TGC has not received full payment of the invoice price of the order
containing the warranted Product or replacement Product part.

Under no circumstances will TGC have any liability for any Products or
replacement Product parts that have been modified by, or under the direction of,
GEHC.



  10.4   GEHC agrees to use its best efforts to incorporate into its agreement
with its customers language limiting liability which is similar in substance and
import as that stated in this Section 10, and to use its best efforts to have
such language incorporated into the agreement between the end-user or purchaser
of any Product or replacement Product part and its seller if GEHC is not such
seller. GEHC shall not provide any warranty with respect to any Product or
replacement Product part that is inconsistent with the terms of this Section 10.



11   PRODUCT REGISTRATION



  11.1   Unless otherwise agreed upon by the parties, GEHC shall handle and
assume full responsibility for product registration and other contacts with
Appropriate Regulatory Authorities in the markets in the Exclusive Territory.
Notwithstanding the foregoing, TGC shall file and maintain the master file with
the United States Food and Drug Administration and shall obtain the necessary CE
certifications in Europe, for the Products as developed by TGC. In particular,
TGC shall cooperate with, and provide reasonable assistance to, GEHC regarding
Japan. In the event of termination of this Agreement, GEHC shall without undue
delay cooperate with, and provide reasonable assistance to, TGC to enable TGC to
obtain such product registrations related to the Products in countries within
the Exclusive Territory that may be held by GEHC, in particular Japan.



  11.2   In connection with GEHC’s obligations pursuant to Section 11.1 above,
TGC shall make available to GEHC such information relating to the Products as
GEHC shall reasonably request. GEHC shall bear all reasonable costs in
connection with its registration of the Products.



12   PARTNERSHIP REVIEW MEETINGS



  12.1   On dates and times mutually agreed upon, GEHC and TGC shall conduct and
participate in the following regular meetings:

(a) Quarterly Management Meetings to review and evaluate:

     
•
•
  Product forecasts and competitive activity
technical performance of the Products



  •   new Product offerings and line extensions of the Products for use in the
Field



  •   safety stock levels



  •   any other subjects beneficial for both parties’ short- and long-term
business collaborations



  •   evaluation of the business relationship: what is working and what needs to
be addressed



  •   evaluation of sales efforts; what the needs to be changed to increase
market penetration in the Exclusive Territory



  (b)   Monthly Working Meetings to: on a fixed date to be agreed upon in
advance by the parties

     
•
•
•
•
•
•
  GEHC sales review, including a specific report of sales to NYBC and CBR
service review
marketing review
Product development review
monthly quality and regulatory review
review of opportunities for price reductions regarding Bagsets

(c) Weekly Production Scheduling Meetings to ascertain:

     
 
  •expected delivery dates for purchase orders
•overall yield
•quality issues which may interfere with or impact delivery dates
•production capacity at various manufacturers
13
  FURTHER DEVELOPMENT



  13.1   TGC agrees to use its best efforts in pursuing further development of
the Products, including new applications and methods, and shall pay due
consideration to GEHC’s proposals and suggestions.



  13.2   GEHC has the right to develop line extensions for, and
engineering-related modifications to, individual Products only for use in the
Field and only with the prior written consent of TGC, which shall not be
unreasonably withheld. Except as may relate to intellectual property provided by
GEHC in connection with such extensions or modifications, all intellectual
property rights resulting from such extensions shall be owned by TGC. For such
purposes and for the commercialization of such line extensions and
modifications, TGC shall grant to GEHC a non-exclusive license to the background
technology only for the term of this Agreement, only in the Field, and only for
use in connection with line extensions and engineering-related modifications to
the Products.



  13.3   Both parties will work together to build a network of external
collaborators for new application development.



14   EXPORT CONTROL



  14.1   GEHC acknowledges that the Products and replacement Product parts may
be subject to export control regulations of Appropriate Regulatory Authorities
including, without limitation, the U.S. Government. GEHC agrees not to re-export
the Products or replacement Product parts covered by this Agreement in violation
of any such regulations, and shall, prior to exporting or importing any such
Products or replacement Product parts, acquire all required licenses and permits
from relevant bodies of the United Nations or any similar international
organization, the United States Government, the country of origin and the
original country of export. Upon request by TGC, GEHC shall furnish copies of
all documents relating to such export or import.



15   CONFIDENTIALITY



  15.1   Both GEHC and TGC undertake to treat any and all Confidential
Information of the disclosing party as strictly confidential and not to divulge
it to any third party for any purpose whatsoever, whether during the course of
or after the termination of this Agreement, and not to make use of such
disclosing party’s Confidential Information or any part thereof for any purpose
(other than disclosure to or in the course of performing services to officers,
employees, advisers or contractors of either party) without the disclosing
party’s prior written consent.



  15.2   The undertakings in 15.1 shall not apply to:



  (a)   information which at the time of disclosure is published or otherwise
generally available to the public;



  (b)   information which is published or becomes generally available to the
public, otherwise than through any act or omission on the part of the receiving
party;



  (c)   information which the receiving party can show by reasonable written
record was in its possession at the time of disclosure and which was not
acquired directly or indirectly from the disclosing party;



  (d)   information rightfully acquired from a third party who did not obtain it
under pledge of secrecy to the disclosing party or another; or



  (e)   information, which has been developed by the receiving party
independently of the Confidential Information, received from the disclosing
party.



  15.3   Confidential Information shall not be deemed to be in the public domain
merely because any part of said Confidential Information is embodied in general
disclosures or because individual features, components or combinations thereof
are known to the public.



  15.4   All Confidential Information supplied to or acquired by either party
shall be returned promptly to the Company on termination of this Agreement.



  15.5   The provisions of this Section 15 shall survive any termination of this
Agreement.



16   INDEMNIFICATION



  16.1   TGC shall indemnify and hold GEHC harmless against any and all
liability, damages, losses, costs and expenses, arising from any breach by TGC
of the terms of this Agreement or, subject to the provisions of Section 10
above, arising from any death, bodily injury and/or damage to property which are
caused by the Products (other than Products that have been modified by, or under
the direction of, GEHC).



  16.2   GEHC shall indemnify and hold TGC harmless against any and all
liability, damages, losses, costs and expenses, arising from any breach by GEHC
of the terms of this Agreement or, subject to the provisions of Section 10
above, arising from any death, bodily injury and/or damage to property which
have been caused by Products that have been modified by, or under the direction
of, GEHC.



  16.3   Neither party shall in any event (excluding cases of malicious intent)
be liable for any indirect, consequential or punitive damage of any kind from
any cause arising out of the sale, installation, use or inability to use any
Product or service, including without limitation, loss of profits, or goodwill
or business interruption.



17   INFRINGEMENT



  17.1   TGC represents and warrants that the ordinary use of the Products
(other than with respect to any modifications to the Products by, or under the
direction of, GEHC or its customers) does not infringe any intellectual property
rights of any third party. TGC would be solely responsible for all payments for
any license to a third party patent holder deemed to be required by the parties
for the commercial success of the Products as produced by TGC as of the date
hereof (other than with respect to any modifications to the Products by, or
under the direction of, GEHC or its customers).



18   FORCE MAJEURE



  18.1   The obligations of either party hereunder shall be excused or suspended
to the extent performance is prevented or delayed by any future condition, which
(i) is beyond the reasonable control, and without the fault or negligence, of
the party affected thereby, and (ii) was not foreseeable by such party. Such
conditions shall include but not be limited to war, mobilization, riots, fire,
explosion, flood, insurrection, embargo, currency restriction, shortage of
transport, general shortage of material and acts or omissions or governments in
their sovereign capacity.



  18.2   The party invoking Section 18 hereof shall, without any delay after
commencement of the condition there mentioned, give written notice thereof, and
of the anticipated consequences thereof, to the other party. Within seven
(7) days after termination or cessation of such condition, the affected party
shall give further written notice to the other party detailing the actual
results of such condition.



  18.3   In the event of any such condition, the party affected thereby shall
take all reasonable measures to mitigate and minimize the effect of the
condition, and to resume as promptly as possible the diligent performance of its
obligations under this Agreement. Nothing in this Section 18 shall, however,
obligate either party to settle strikes or other labor disputes except on terms
and conditions, which it, in the exercise of its sole discretion, deems
appropriate.



19   TERM AND TERMINATION



  19.1   This Agreement shall commence as of the Effective Date and shall
continue thereafter until 31st December, 2010. Unless terminated in writing by
either party not less than twelve (12) months before expiration of the
then-current term, the term of this Agreement shall automatically be prolonged
for two (2) year periods at a time.



  19.2   Except as otherwise provided, this Agreement may be terminated by
either party upon written notice upon the occurrence of any materially adverse
event which in either party’s reasonable opinion may be damaging to its business
or reputation, including but not limited to material breach of contract,
bankruptcy, or liquidation, provided that this Agreement shall not be terminated
if the defaulting party has cured any such default that is curable within sixty
(60) days after notice has been given, provided further that the foregoing right
to cure shall not be applicable to the rights to terminate contained in
Section 5.4 above and Section 19.3 and 19.4 below.



  19.3   Notwithstanding any purchases GEHC may or may not have made in 2007,
beginning in 2008 and continuing thereafter, if GEHC is obligated to purchase
Bagsets pursuant to Section 9.1 for two (2) consecutive years, either party
shall have right to terminate this Agreement upon sixty (60) days written
notice. Such right to terminate shall be exercised on or prior to the sixtieth
(60th) day after GEHC is obligated to purchase Bagsets pursuant to such
Section 9.1 for the second (2nd) calendar year. For the avoidance of doubt, in
2007 GEHC shall not be considered to have been obligated to buy any Bagsets
pursuant to Section 9.1.



  19.4   In the event GEHC commercializes, sells or out-licenses to any third
party within the Exclusive Territory, directly or indirectly, any product whose
intended use is to compete with any of the Products in the area of automated
cord blood cell applications based on centrifugation methods excluding
separation media, TGC shall have the right to terminate this Agreement upon
sixty (60) written notice. Notwithstanding the foregoing, in the event TGC does
not exercise the right to terminate provided in this Section 19.4 within sixty
(60) days of receiving written notice from GEHC of GEHC’s commercialization,
selling or out-licensing of a competing product, the right to terminate provided
in this Section 19.4 with respect to the competing product that is the subject
of such notice shall be waived.

              20   EFFECT OF TERMINATION OR NON-RENEWAL
 
    20.1     Any termination or non-renewal of this Agreement shall:



  (a)   extinguish all rights of GEHC under this Agreement to act as distributor
or provider of services with respect to the Products in the Exclusive Territory
as of the effective date of such termination;



  (b)   oblige GEHC to return to TGC, within ten (10) days of such termination,
all documents supplied by TGC, all copies thereof inclusive, in GEHC possession,
power or custody and procure the immediate return of all such documents in the
possession, power or custody of any sub-agent or any other person, all copies
inclusive;



  (c)   oblige GEHC to provide to TGC, within ten (10) days of such termination,
a full listing of all Products and replacement Product parts sold by GEHC during
the term of this Agreement, together with a list of all potential customers for
the Products contacted by GEHC within six (6) months prior to the date of such
termination; and



  (d)   oblige TGC to notify GEHC of its decision regarding the following
option: TGC shall have the option (exercisable by December 15 of the year in
which termination takes effect) to repurchase GEHC’s current and saleable
inventory of Products at the price paid by GEHC within thirty (30) days after
the effective date of termination; provided that if TGC does not exercise such
option, GEHC shall have the right to sell off any remaining inventory of
Products (including any Products thereafter purchased pursuant to Section 9.1 if
needed). For the avoidance of doubt the parties expressly agree that regardless
of whether TGC exercises its option above TGC shall affirmatively repurchase, at
the price paid by GEHC, GEHC’s entire safety stock inventory held by GEHC for
CBR.



  20.2   Neither the termination nor non-renewal of this Agreement shall: (i)
(a) release GEHC from purchasing Products pursuant to Section 9.1, (b) release
GEHC from the obligation to pay any sum that may be owing to TGC (whether then
or thereafter due), or (c) operate to discharge any liability that had been
incurred by GEHC prior to any such or (ii) relieve TGC of its obligation to fill
any GEHC purchase orders submitted before the effective date of such termination
or non-renewal which are consistent with the forecast of expected sales through
such effective date of termination or non-renewal previously provided by GEHC
pursuant to Section 3.4.



21   Notices



  21.1   Any notice, request, instruction or other document to be given
hereunder shall be in writing and shall be deemed to have been given: (i) two
(2) days after delivery to the courier, if sent by courier; (ii) upon receipt,
if given in person; (iii) on the date of transmission, if sent by telex,
facsimile or other wire transmission; or (iv) ten (10) days after being
deposited in the mail, certified or registered mail, postage prepaid, as
follows:

     
If to TGC:
  If to GEHC.
ThermoGenesis Corp.
  GE Healthcare Bio-Sciences AB
Attention: CEO
  Attention: Legal Department
2711 Citrus Road
  Björkgatan 30
Rancho, Cordova, CA 95742
  SE-751 84 Uppsala
USA
  Sweden
Fax: +1 (916) 858-5199
  Fax: +46 (18) 612 1810



22   LAW AND DISPUTES



  22.1   This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflict of laws provisions.



  22.2   Any dispute in connection with this Agreement shall be finally settled
by arbitration by in accordance with the Rules of Arbitration of the
International Chamber of Commerce by one arbitrator appointed in accordance with
such Rules. The arbitration proceeding shall be held in the English language,
unless otherwise agreed. The place of arbitration shall be New York, NY, USA.



23   MISCELLANEOUS



  23.1   Neither party shall have the right, without the written consent of the
other, to assign, sub-contract, transfer or charge this Agreement or any rights
or obligations hereunder or declare itself a trustee of any or all of its rights
under or the benefit of this Agreement, other than to an Affiliate or an
incorporated entity which is controlled the same shareholders.



  23.2   This Agreement, together with the Letter Agreement dated May 2, 2008
(the “Letter Agreement”), shall constitute the entire agreement between the
parties on the subject matter, and supersedes all previous negotiations,
agreements and commitments relating to this subject matter, provided however
that for as long as GEHC is selling or servicing BioArchive System products as
contemplated by the Letter Agreement, GEHC shall continue to have all the rights
and obligations relative to such sales and servicing of the BioArchive System
products as are set forth under the Original Agreement, and the terms necessary
for the enforcement of the rights and obligations of the parties with respect
thereto shall continue in full force and effect. It is agreed that:



  (a)   neither party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other party which is not
expressly set out or referred to in this Agreement, and all conditions,
warranties or other terms implied by statue or common law are hereby excluded to
the fullest extent permitted by law;



  (b)   a party may claim in contract for breach of warranty under this
Agreement but shall have no claim or remedy under this Agreement in respect of
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this Agreement) or untrue statement made by the other party; and



  (c)   this clause shall not exclude any liability for fraudulent
misrepresentation.



  23.3   Modification shall only be agreed by the parties in writing and
expressly designated as a modification of this Agreement.



  23.4   If any provision of this Agreement or the application of any such
provision to any person or circumstance shall be invalid under the law of any
jurisdiction, the remainder of this Agreement or the application of such
provision to persons or circumstances other than those as to which it is invalid
shall not be affected thereby.



  23.5   The failure of either party to strictly enforce any provision of this
Agreement shall not be deemed to constitute a waiver of the right to insist on
such strict performance and the waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by such party.



  23.6   Except as required by law, neither party shall issue any press release
or announcement, use the other party’s name, or the name of any Affiliate of the
other party, or otherwise publicly announce or comment on this Agreement without
the other party’s prior written consent.

              ThermoGenesis Corp   GE Healthcare Bio-Sciences AB
Signature
  /s/ William R. Osgood   Signature   /s/ Konstantin Fiedler
 
           
Name (capitals)
  WILLIAM R. OSGOOD   Name (capitals)   KONSTANTIN FIEDLER
 
           
Title
  Chief Executive Officer   Title   General Manager, Growth Initiative
 
           

In witness whereof, the parties have caused their duly authorised
representatives to execute this Agreement.

